     Case 2:20-cv-00210-TLN-DB Document 11 Filed 10/05/20 Page 1 of 3

 1   GLYNN & FINLEY, LLP
     JAMES M. HANLON, JR., Bar No. 214096
 2   BRANDON P. RAINEY, Bar No. 272341
     One Walnut Creek Center
 3   100 Pringle Avenue, Suite 500
     Walnut Creek, CA 94596
 4   Telephone: (925) 210-2800
     Facsimile: (925) 945-1975
 5
     Attorneys for Defendants
 6   Haier US Appliance Solutions, Inc.,
     d/b/a GE Appliances, and
 7   Home Depot USA, Inc.

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
                                                    )    Case No. 2:20-cv-00210-TLN-DB
11   ROLANDO MUNOZ and JOANNA                       )
     FRAIRE,                                        )    STIPULATION TO CONTINUE
12                                                  )    DISCOVERY DEADLINES; ORDER
                         Plaintiffs,                )
13                                                  )
           vs.                                      )
14                                                  )
     HOME DEPOT USA, INC.; HAIER US                 )
15   APPLIANCE SOLUTIONS, INC. dba GE               )
     APPLIANCES, and DOES 1 to 50,                  )
16   inclusive,                                     )
                                                    )
17                       Defendants.                )
                                                    )
18

19   TO THE COURT, THE PARTIES AND THEIR ATTORNEYS OF RECORD:

20          PLEASE TAKE NOTICE that, pursuant to Local Rule 143, Plaintiffs Rolando Munoz

21   and Joanna Fraire and Defendants Haier US Appliance Solutions, Inc., d/b/a GE Appliances and

22   Home Depot USA, Inc. have stipulated to continue the fact discovery, expert disclosure and

23   rebuttal expert designation deadlines in this matter. (Dkt. 9.) Good cause exists for the

24   extension of those deadlines as a result of the coronavirus public health crisis, which has limited

25   and will continue to limit the parties’ abilities to conduct discovery. See Fed. R. Civ. P. 16(b);

26   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). More particularly,

27   the pandemic has prevented the parties and their experts from conducting an examination of the

28   range that allegedly “exploded” and injured Plaintiffs, which examination must be conducted

                                         -1-
                 STIPULATION TO CONTINUE DISCOVERY DEADLINES; ORDER
     Case 2:20-cv-00210-TLN-DB Document 11 Filed 10/05/20 Page 2 of 3

 1   prior to other discovery. The artifact examination has been scheduled for October 16, 2020, and

 2   the parties anticipate that the stipulated extensions will allow them to conduct and complete

 3   discovery in an orderly and efficient manner (subject, of course, to further pandemic-related

 4   disruptions).

 5          Therefore, the parties respectfully request that the Court modify the existing deadlines

 6   such that fact discovery will close on May 26, 2021, expert disclosures will be made by July 16,

 7   2021, and rebuttal experts will be designated by August 25, 2021.

 8
     Dated: October 2, 2020                         GLYNN & FINLEY, LLP
 9                                                  JAMES M. HANLON, JR.
10                                                  BRANDON P. RAINEY
                                                    One Walnut Creek Center
11                                                  100 Pringle Avenue, Suite 500
                                                    Walnut Creek, CA 94596
12
                                            By:     /s/ Brandon P. Rainey
13                                                  Attorneys for Defendants
14                                                  Home Depot USA, Inc. and
                                                    Haier US Appliance Solutions, Inc., d/b/a GE
15                                                  Appliances

16
     Dated: October 2, 2020                         BOHM LAW GROUP, INC.
17                                                  LAWRENCE A. BOHM
                                                    VICTORIA L. GUTIERREZ
18
                                                    4600 Northgate Boulevard, Suite 210
19                                                  Sacramento, CA 95834

20                                         By:      /s/ Victoria L. Gutierrez
                                                    Attorneys for Plaintiffs
21                                                  Rolando Munoz and Joanna Fraire
22

23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                         -2-
                 STIPULATION TO CONTINUE DISCOVERY DEADLINES; ORDER
     Case 2:20-cv-00210-TLN-DB Document 11 Filed 10/05/20 Page 3 of 3

 1                                              ORDER

 2          Good cause having been established to continue the discovery deadlines in this matter

 3   (Dkt. 9), the Court hereby GRANTS the parties’ stipulation. Fact discovery will close on

 4   May 26, 2021; expert disclosures will be made by July 16, 2021; and rebuttal experts will be

 5   designated by August 25, 2021.

 6

 7          IT IS SO ORDERED.

 8   DATED: October 5, 2020
 9                                                            Troy L. Nunley
                                                              United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -3-
                 STIPULATION TO CONTINUE DISCOVERY DEADLINES; ORDER
